UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4493


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MICHAEL BRYANT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:15-cr-00716-RBH-1)


Submitted:   February 28, 2017              Decided:   March 28, 2017


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Beth Drake, Acting United States
Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Bryant appeals his jury conviction for possession

of a firearm by a felon in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012).       On appeal, Bryant contends the district court

should have granted his motions for a mistrial and for judgment

of acquittal.      Specifically, he argues the Government breached a

pretrial agreement precluding evidence, and the prejudice could

not be cured by the district court’s curative instruction.                              He

further contends the evidence was insufficient to prove that he

possessed the firearm and to support his conviction.                       We affirm.

     We   review    a   district    court’s      denial    of    a    motion      for    a

mistrial for abuse of discretion.             United States v. Johnson, 587

F.3d 625, 631 (4th Cir. 2009) (citation omitted); United States

v.   Wallace,    515    F.3d   327,     330    (4th   Cir.      2008)       (citations

omitted).      “An abuse of discretion exists if . . . the defendant

[can] show prejudice; no prejudice exists, however, if the jury

could   make    individual     guilt    determinations          by    following       the

court’s   cautionary     instructions.”          Wallace,       515       F.3d   at   330

(internal quotation marks and citation omitted).

     We   review    a    district      court’s    denial     of       a    motion     for

judgment of acquittal de novo.                United States v. Hassan, 742

F.3d 104, 139 (4th Cir. 2014).               “Applying that standard, it is

well settled that ‘[t]he verdict of a jury must be sustained if

there is substantial evidence, taking the view most favorable to

                                         2
the    [g]overnment,         to      support    it.”        Id.       (quoting      Glasser      v.

United States, 315 U.S. 60, 80 (1942)).                          “[S]ubstantial evidence

is    that    which      a   reasonable        finder      of     fact      could    accept     as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                    Id. (internal quotation marks

and citation omitted).                “Simply put, a defendant challenging the

sufficiency         of   the      evidence       faces      a     heavy      burden.”           Id.

(internal quotation marks and citation omitted).

       “‘To       show   a   § 922(g)(1)         violation,           the   government         must

prove three elements: (i) that the defendant was a convicted

felon at the time of the offense; (ii) that he voluntarily and

intentionally possessed a firearm; and (iii) that the firearm

traveled in interstate commerce at some point.’”                                United States

v. Adams, 814 F.3d 178, 183 (4th Cir. 2016) (quoting United

States       v.    Gallimore,        247   F.3d      134,       136    (4th     Cir.      2001)).

“[Section]         922(g)(1)      does     not      require        proof       of    actual     or

exclusive         possession;         constructive          or    joint        possession       is

sufficient.”         Gallimore, 247 F.3d at 136-37 (citations omitted).

“The     Government            may      prove       constructive             possession         by

demonstrating that the defendant exercised, or had the power to

exercise,         dominion     and    control       over    the       item.”        Id.   at    137

(internal quotation marks and citation omitted).

       We have reviewed the record and conclude that the district

court did not abuse its discretion in denying Bryant’s motion

                                                3
for a mistrial, and the evidence was sufficient to support his

conviction.     We therefore affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     4